JARVIS, MCARTHUR
& WILLIAMS
ATTORNEYS AT LAW
UITE 2E — PARK PLAZA
95 ST. PAUL STREET
P.O. BOX 902
BURLINGTON, VT
05402-0902

802-658-9411

 

 

Case 2:12-cv-00184-wks Document 531 Filed 06/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF VERMONT
JANET JENKINS, et al. )
Plaintiffs, )
) Docket No, 2:12-cv-184-wks
V. )
)
KENNETH L. MILLER, et al. )

DEFENDANT KENNETH MILLER’S JOINDER IN DEFENDANTS LIBERTY
COUNSEL AND RENA LINDEVALDSEN’S MOTION FOR PARTIAL
SUMMARY JUDGMENT AS TO ALL CLAIMS PLAINTIFF JANET JENKINS
PURPORTS TO BRING AS NEXT FRIEND OF ISABELLA MILLER
NOW COMES, Defendant Kenneth L. Miller, by and through undersigned
counsel, and hereby joins in Defendant Liberty Counsel and Rena Lindevaldsen’s Motion
For Partial Summary Judgment and incorporated Memorandum of Law (Doc. 495) and
Statement of Material Facts In Support (Doc. 494). The Court should dismiss all claims
which Plaintiff Janet Jenkins purports to bring as next friend on behalf of Isabella Miller.
DATED at Burlington, Vermont this 16" day of June, 2020.
_/s/Brooks G. McArthur
Brooks G. McArthur, Esq.
Jarvis, McArthur & Williams

Attorney for Defendant, Kenneth L. Miller

 
